NUMBER 13-15-00018-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


DREW DAVIS,                                                                  Appellant,

                                            V.

THE STATE OF TEXAS,                                                           Appellee.


                    On appeal from the 214th District Court
                          of Nueces County, Texas.


                         ORDER ABATING APPEAL

    Before Chief Justice Valdez and Justices Rodriguez and Perkes
                           Order Per Curiam

       This cause is currently before the Court because appellant’s counsel has filed an

Anders brief which does not comply with the requirements of Kelly v. State. See Anders

v. California, 386 U.S. 738, 744 (1967); Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App.

2014). Appellant’s counsel has failed to: 1) serve the Anders brief on appellant; 2) serve

appellant with a copy of the motion to withdraw; 3) inform appellant of his right to file a

pro se response within 30 days of the motion to withdraw; 4) inform appellant that he is

entitled to review the appellate record in preparation of a pro se response; 5) provide
appellant with a form motion for pro se access to the appellate record, mailing address of

this Court, and instructions to file the motion within 10 days; and 6) inform appellant of his

pro se right to seek discretionary review should the Court of Appeals declare his appeal

frivolous. Counsel has informed us that he is unable to locate his client in order to

remedy these deficiencies.

       This sequence of events requires us to effectuate our responsibility to avoid further

delay and to preserve the parties' rights. See TEX. R. APP. P. 37.3(a)(1). Accordingly,

this appeal is ABATED and the cause REMANDED to the trial court. Upon remand, the

trial court shall utilize whatever means necessary to make appropriate findings and

recommendations concerning the following: (1) whether appellant can be located; (2)

whether appellant has abandoned his appeal; and (3) if any other orders are necessary

to ensure the proper and timely pursuit of appellant’s appeal.

       The trial court shall cause its finding and recommendations, together with any

orders it may enter regarding the aforementioned issues, to be included in a supplemental

clerk's record. Further, the trial court shall cause a supplemental reporter's record of any

proceedings to be prepared.        The supplemental clerk's record and supplemental

reporter's record, if any, shall be filed with the Clerk of this Court within thirty days from

the date of this order.

       IT IS SO ORDERED.

                                                         PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
13th day of November, 2015.

                                              2